FILE COPY




                                   COURT OF APPEALS
                                      SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                         CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER                 DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196-0211                 CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                    LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                          GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                      CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                             July 9, 2015

    Hon. David L. Evans                                  Hon. Wayne F. Salvant
    Regional Presiding Judge                             Judge, Criminal District Court No. 2
    Tim Curry Criminal Justice Center                    Tim Curry Criminal Justice Center
    401 W. Belknap                                       401 W. Belknap
    Fort Worth, TX 76196                                 Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *                             * DELIVERED VIA E-MAIL *

    Lisa Mullen                                          Criminal District Clerk, Tarrant County
    3149 Lackland Rd., Ste. 102                          Tim Curry Criminal Justice Center
    Fort Worth, TX 76116                                 401 W. Belknap, 3rd Floor
    * DELIVERED VIA E-MAIL *                             Fort Worth, TX 76196-0402
                                                         * DELIVERED VIA E-MAIL *
    Debra A. Windsor
    Assistant District Attorney
    401 W. Belknap St.
    Fort Worth, TX 76196-0201
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number:        02-14-00213-CR
                 Trial Court Case Number:        1338837D

    Style:       Joseph Alan Neeley
                 v.
                 The State of Texas

          Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause.

           Copies of the opinion and judgment are attached and can also be viewed on our
    Court’s webpage at: http://www.txcourts.gov/2ndcoa.

                                                            Respectfully yours,

                                                            DEBRA SPISAK, CLERK